Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Terminal Disclaimer
The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,416,166 B2 or U.S. Patent No. 9,772,333 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, reference Richter et al. (US 4,138,398) describes most of the limitations of independent claim 9, however fails to teach or suggest “R4 is alkylamino, alkyl phosphonic acid, or alkylsulfonic acid”.
Although Richter describes an amino compound, an alkylamino requires an alkyl group and Richter describes an isocyanate which is not an alkyl or aryl group. No reference discovered provide teaching suggestion or motivation to modify the group of Richter to an alkyl group.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claim 9.

Regarding claims 8, 10, and 11, Reference De Antonis et al. (Analytical Biochemistry 223, 191-197, 1994, provided on IDS 02/28/2014) is describes some of the limitations of independent claims 8, 10, and 11 (figure 1), however fails to teach or suggest the complete structure. Chezal et al. (J. Med. Chem. 2008, 51, 3133-3144) describes the other pieces of the structure (table 1 “compound 5h’’).
De Antonis describes that the complex “AQC” is used for the derivatization of amino acids through the reaction shown in figure 1 (right side), where the AQC undergoes a reaction to become a different complex that allows for increased detection of the desired amino acid using HPLC with fluorescence detection.
Chezal describes using radiolabeled complexes (“BZA”) to bind to melanin which can then be detected using a Radioanalytical Imaging Detector.
Although both references relate to the field of detection, they cannot be considered from the same field of endeavor because their mode of operation is completely different as the complex of De Antonis functions as a precursor to fluorescent detection, while the complex of Chezal is itself being radioanalytical detected. Thus, there is no motivation to combine these because they behave in two completely different ways and would be fundamentally incompatible.
None of the prior art discovered describes all the limitations alone or in combination, thus the prior art fails to teach or suggest all the limitations of claims 8, 10, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R BERKELEY whose telephone number is (571)272-9831. The examiner can normally be reached M-Th 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY R. BERKELEY/
Examiner
Art Unit 1796



/CHRISTINE T MUI/Primary Examiner, Art Unit 1797